PAEZ, Circuit Judge.
ORDER
The opinion of this court filed in this case on February 28, 2002, slip op. at 3329 (281 F.3d 1069), is amended as follows:
At slip op. at 3346, first full paragraph after “V. CONCLUSION,” delete “for a grant of asylum,” and replace with “for the Attorney General to exercise his discretion whether to grant Petitioner asylum. 8 U.S.C. § 1158(b)(1); Duarte de Guinac v. INS, 179 F.3d 1156, 1164 (9th Cir.1999).”
Delete “also” in the following sentence, to read: “The application for withholding of deportation is granted.”
With these amendments, the panel has unanimously voted to deny panel rehear*965ing. The petition for panel rehearing in 99-71306 is denied.